Citation Nr: 0816786	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, to include as secondary to service-
connected disabilities.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1966 until 
January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  May 2003, September 2003, September 2004, and 
January 2005 rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Anchorage, Alaska.  
(The rating actions in 2003 were administered through the RO 
in Salt Lake City, Utah, on behalf of the Anchorage office.)  

The veteran had perfected appeals with respect to several 
other claims.  However, in a February 2007 communication, the 
veteran withdrew all pending claims except for those 
indicated on the title page of this decision.  

The issues of entitlement to service connection for a 
cervical spine disability, entitlement to service connection 
for prostate cancer, and for TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2000 decision, the Board denied a 
claim of entitlement to service connection for a cervical 
spine disorder.

2.  The evidence added to the record since August 2000, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim.

3.  A left hips disorder was not demonstrated in active 
service or for many years following separation, and has not 
been shown by the weight of the competent evidence to be 
causally related to any service-connected disability.


CONCLUSIONS OF LAW

1.  The August 2000 Board decision which denied the veteran's 
claim of entitlement to service connection for a cervical 
spine disorder is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 
7104 (West 2002).

2.  The evidence received subsequent to the August 2000 Board 
decision is new and material, and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2007).

3.  A left hip disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify with respect to the veteran's 
left hip claim was satisfied by way of a letter sent to the 
veteran in February 2003 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

With respect to the cervical spine claim, the duty to notify 
was not satisfied prior to the initial unfavorable decision 
on the claim by the RO.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

It is further noted that the cervical spine claim is a claim 
to reopen, which requires that VA notify a claimant both of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
December 2003 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.
Furthermore, on numerous occasions, most recently a 
supplemental statement of the case issued in January 2007, 
the cervical spine claim was readjudicated.  Consequently, 
the Board finds that adequate notice has been provided, as he 
was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  
Moreover, it is noted that the instant decision reopens the 
previously denied claim.  As such, any notice deficiency does 
not cause unfair prejudice to the veteran.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, with respect to the left hip claim, the veteran 
has not been afforded a VA examination to determine whether 
any such left hip disorder is proximately due to or the 
result of a service-connected disability.  However, because 
the evidence of record fails to reveal any left hip 
complaints until a post-service fall in August 2000, the 
record does not suggest that such disorder may be related to 
a service-connected disability.  Therefore, an examination is 
not necessary, even under the low threshold of McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claims are of record, including testimony provided at 
a May 2007 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  New and Material Evidence- Cervical Spine

The veteran is claiming entitlement to service connection for 
a cervical spine disorder.  It is observed that an August 
2000 Board decision denied service connection for a cervical 
spine disorder, to include as secondary to a service-
connected right knee disability.  That determination is 
final.  See 38 U.S.C.A. § 7104.  In August 2002, he requested 
that the claim be reopened.  The request was denied in a 
September 2004 rating action which is the subject of the 
instant appeal.  

Based on the procedural history outlined above, the question 
for consideration as to the cervical spine issue is whether 
new and material evidence has been received to reopen the 
claim.  

As indicated above, with respect to secondary claims, the 
final Board decision in August 2000 only expressly 
adjudicated the question of whether a cervical spine disorder 
was causally related to active service or proximately due to 
or the result of a service-connected right knee disability.  
Since that time, the veteran's secondary contentions have 
been expanded to include other service-connected 
disabilities, such as right leg shortening and a lumbar spine 
disability.  However, these recent secondary contentions do 
not constitute new claims.  Indeed, the Court has previously 
held that a separate theory of entitlement is not a new 
claim, and must be addressed as part of the current claim.  
See Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub 
nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); 
Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, new 
and material evidence is required to reopen any claim 
relating to the cervical spine, even those not expressly 
mentioned in the August 2000 Board decision. 

It appears that the RO addressed the cervical spine claim on 
the merits.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been received.  

Having determined that new and material evidence must be 
received to reopen any aspect of the previously denied 
cervical spine claim, the Board will now set forth the 
applicable regulations.  In this regard, there has been a 
regulatory change with respect to new and material evidence 
which applies prospectively to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his claim after this date, the new version of the law 
is applicable in this case.  Under the revised regulation, 
"new" evidence is defined as evidence not previously 
submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

At the time of the last final Board decision in August 2000, 
the evidence of record included service medical records, 
post-service VA and private clinical reports, and VA 
examinations, in addition to the veteran's contentions.  The 
service medical records failed to reveal any complaints or 
treatment for a cervical spine disability.  The post-service 
evidence documented neck complaints beginning in 1994, over 
20 years following separation from service.  The record did 
not contain any competent opinion causally relating a current 
cervical spine disorder to active service.  The post-service 
medical records did contain medical expert opinions dated in 
April 2000 and July 2000 attributing a spine disorder to the 
veteran's service-connected right knee injury.  However, such 
opinions referenced the lumbar spine, not the cervical spine.  
Moreover, another medical opinion, offered in a VA fee basis 
examination in November 1998, noted that the cervical problem 
had no relationship to the right knee disability.   

Based on the evidence then of record, as detailed in 
pertinent part above, the Board in August 2000 concluded that 
a cervical spine disorder was not causally related to active 
service and was not proximately due to or the result of a 
service-connected right knee disability.  

Evidence added to the record since the time of the last final 
Board denial in August 2000 includes a December 2004 private 
treatment report that contains a competent statement 
indicating that the veteran's cervical disorder may be 
related to his lumbar spine disability, which has since been 
service-connected.

The December 2004 treatment record was not previously before 
agency decisionmakers.  Moreover, because it is not 
cumulative or redundant of evidence already associated with 
the claims file.  Accordingly, such evidence is found to be 
new under 38 C.F.R. § 3.156(a).  Furthermore, because such 
evidence indicates a causal relationship between the 
veteran's cervical disorder and his service-connected low 
back disability, which had not previously been established, 
it relates to an unestablished fact necessary to substantiate 
the claim.  Thus, it is material under 38 C.F.R. § 3.156(a).

As the criteria for new and material evidence under 38 C.F.R. 
§ 3.156(a) have been satisfied, the claim of entitlement to 
service connection for a cervical spine disorder is reopened.  
Thus, all aspects of this claim, including any contentions of 
secondary service connection, are for consideration.  
However, it is determined that additional development is 
required prior to adjudication on the merits.  Accordingly, 
the underlying service connection claim will be addressed in 
the REMAND section of this decision.  

II.  Service Connection- Left Hip 

The veteran is claiming entitlement to service connection for 
a left hip disorder, to include as secondary to service-
connected disabilities.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is also noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Here, an August 2004 VA x-ray study performed 
in conjunction with a VA examination contained a finding of 
osteoarthritis of the left hip.  Under 38 C.F.R. § 3.309(a), 
arthritis is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of left hip arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

In the present case, the veteran's service medical records do 
not reveal any complaints or treatment referable to a left 
hip disorder.  Following separation from active service, the 
first documented treatment for left hip problems is seen in 
August 2000, over 30 years from the veteran's discharge.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in the present case, the veteran has contended to 
have experienced continuous left hip symptomatology since 
active service.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  Moreover, there is no competent opinion of 
record that causally relates a current left hip disorder to 
such active service.  For these reasons, a grant of service 
connection on a direct basis is not warranted here.

The Board will now address the veteran's primary contention, 
that his current left hip disorder is secondary to his 
service-connected disabilities.  Again, service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

There is no dispute as to a current left hip disability.  
Again, an August 2004 VA examination report contains an 
impression of osteoarthritis of the left hip.  Thus, current 
disability is established, and the first element of a 
secondary service connection claim has been satisfied.  

The next question for consideration is whether the competent 
evidence demonstrates that the current left hip disorder is 
proximately due to or the result of the veteran's service-
connected disabilities.  Here, the Board finds that such a 
causal relationship is not shown.  Rather, a review of the 
record indicates that left hip complaints first arose at the 
time of a fall in August 2000.  Therefore, the weight of the 
evidence shows that an incident of direct trauma led to the 
left hip disorder, precluding a grant of secondary service 
connection.  

The Board acknowledges the veteran's May 2007 hearing 
testimony, in which he described a fall that occurred while 
he was at work in 2002.  (It appears the veteran was actually 
referring to the August 2000 fall noted elsewhere in the 
record.)  He stated that he fell because his service-
connected right leg gave way.  Thus, he appears to be 
contending, that, because his fall was the result of a 
service-connected disability, and because such fall then 
injured his left hip, a grant of secondary service connection 
is appropriate.  However, the Board finds this chain of 
causation to be too tenuous to conclude that the current left 
hip disability was "proximately due to or the result of" 
the service-connected right knee disability.  Moreover, there 
is no competent evidence suggesting, for example, that the 
left hip disorder resulted from altered gait mechanics from 
the veteran's service-connected low back, right knee, or 
other orthopedic disabilities.  

The veteran may believe that his present left hip problems 
are attributable to his service-connected disabilities.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the evidence does not support a grant of 
service connection for a left hip disorder on either a 
presumptive, direct, or secondary basis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a cervical 
spine disorder is reopened, and to this extent the appeal is 
granted.

Service connection for a left hip disorder is denied.


REMAND

As indicated earlier, new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a cervical spine disorder.  However, the Board 
finds that additional development is required before the 
underlying service connection claim may be addressed on the 
merits.  Specifically, an examination is found to be 
necessary here, for the reasons explained below.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The Court noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.  

Here, the record contains a December 2004 private treatment 
record in which a physician states: "it seems to me at this 
time that the cervical pain is related to his lower back 
pain." 

The above statement appears to indicate that the cervical 
spine disorder may be related to the veteran's service-
connected low back disability.  Therefore, this treatment 
report is found to satisfy the low threshold of McLendon, 
necessitating an examination to further determine the 
etiology of the cervical disorder.

The Board also finds that additional development is required 
with respect to the veteran's claim of entitlement to service 
connection for prostate cancer.  Specifically, the veteran 
has contended, among other things, that his prostate cancer 
resulted from in-service radiation exposure.  He asserted at 
his May 2007 hearing that he was exposed to radiation as an 
x-ray technician.  He explained that he worked with dental x-
rays 10 hours a day, a minimum of 4 days per week.  Moreover, 
his personnel records confirm a principal duty of "Dent 
Spec" from July 1968 until December 1968.  

The Board considered whether a grant of service connection 
for prostate cancer was warranted under the presumptive 
provisions of 38 C.F.R. § 3.309(d).  However, an award on 
this basis is precluded because the veteran did not engage in 
a radiation- risk activity.  Therefore, attention turns to 
the provisions of 38 C.F.R. § 3.311.

In the present case, the veteran's claimed disability of 
prostate cancer is a "radiogenic disease" under 38 C.F.R. 
§ 3.311.  Given this, and given the veteran's credible report 
of in-service work with dental x-rays, it is concluded that a 
dose estimate should be obtained to further determine whether 
a grant of service connection is possible under 38 C.F.R. 
§ 3.311.  

Finally, regarding the veteran's TDIU claim, it is noted that 
the record contains an opinion addressing whether the veteran 
was unemployable as a result of his service-connected 
disabilities.  However, this opinion was offered in March 
2003.  Since that time, the veteran has been service-
connected for several additional disabilities.  Therefore, 
another opinion should be obtained in light of the changes to 
the veteran's service-connected disability picture.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of any cervical spine disorder.  
All diagnoses should be listed and all 
necessary tests performed.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
current cervical spine disorder is 
proximately due to the veteran's service-
connected low back disability or any 
other service-connected disability.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims folder must be 
reviewed in association with this request 
and the examination report should 
indicate that such review occurred.  

2.  Obtain any available records 
concerning the veteran's claimed exposure 
to radiation, including but not limited 
to his a Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), or, 
if none exists, contact the appropriate 
agency and attempt to obtain an 
approximate dose estimate of the 
veteran's in-service occupational 
exposure to ionizing radiation based upon 
his duties as a dental specialist 
operating x-ray equipment for 
approximately 6 months from July 1968 to 
December 1968.  

As instructed under the provisions of 
38 C.F.R. § 3.311, refer for an 
independent expert if necessary to 
reconcile a material difference between 
dose estimates submitted from credible 
sources by or on behalf of the claimant 
and dose data derived from official 
military records.  Following collection 
of the dose estimate data, refer the 
claim to the Under Secretary for Health 
for an opinion as to whether it is at 
least as likely as not that the veteran's 
prostate cancer is due to exposure to 
ionizing radiation in service.

3.  Arrange for a VA examiner to review 
the claims file and determine whether it 
is at least as likely as not that the 
veteran is unable to obtain or maintain 
substantially gainful employment due to 
his service-connected disabilities.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims folder must be 
reviewed in association with this request 
and the examination report should 
indicate that such review occurred.  
Moreover, if the examiner finds that an 
objective examination is necessary in 
order to fully respond to this inquiry, 
then one should be arranged and all 
necessary tests should be conducted.  
Again, the claims folder must be reviewed 
in conjunction with any examination.  

4.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


